Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jong Wan Suh (Reg. No. 79350) on 3/16/2021.

The application has been amended as follows:

1. (Currently Amended) A method for receiving a Reference Signal (RS) performed by a User Equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, a higher layer signaling  including a maximum number value related to a maximum number of symbols to which a Dedicated Demodulation Reference Signal is mapped;

receiving, from the base station, the Dedicated Demodulation Reference Signal and a Physical Downlink Shared Channel (PDSCH) based on the PDCCH,
wherein the DCI includes a DCI field for receiving the Dedicated Demodulation Reference Signal, 
wherein tables related to receiving the Dedicated Demodulation Reference Signal are configured differently based on the maximum number value and a configuration type of the Dedicated Demodulation Reference Signal related to (i) a time and frequency mapping pattern of the Dedicated Demodulation Reference Signal to physical resources and (ii) antenna ports configuration used to transmit the Dedicated Demodulation Reference Signal, 
wherein the tables include (i) a first table for a case where a value of the maximum number value is 1 and the configuration type is a configuration type 1, (ii) a second table for a case where the value of the maximum number value is 1 and the configuration type is a configuration type 2, (iii) a third table for a case where the value of the maximum number value is 2 and the configuration type is the configuration type 1, and (iv) a fourth table for a case where the value of the maximum number value is 2 and the configuration type is the configuration type 2, and
wherein the DCI field is configured based on the tables differently configured based on the value of the maximum number value and the configuration type.


a radio frequency (RF) unit; and
a processor functionally connected with the RF unit,
wherein the processor is configured to perform operations comprising:
receiving, from a base station, a higher layer signaling  including a maximum number value related to a maximum number of symbols to which a Dedicated Demodulation Reference Signal is mapped;
receiving, from the base station, a Physical Downlink Control Channel (PDCCH) including Downlink Control Information (DCI) in relation to a configuration of the Dedicated Demodulation Reference Signal; and
receiving, from the base station, the Dedicated Demodulation Reference Signal and a Physical Downlink Shared Channel (PDSCH) based on the PDCCH,
wherein the DCI includes a DCI field for receiving the Dedicated Demodulation Reference Signal,  
wherein tables related to receiving the Dedicated Demodulation Reference Signal are configured differently based on the maximum number value and a configuration type of the Dedicated Demodulation Reference Signal related to (i) a time and frequency mapping pattern of the Dedicated Demodulation Reference Signal to physical resources and (ii) antenna ports configuration used to transmit the Dedicated Demodulation Reference Signal, 
wherein the tables include (i) a first table for a case where a value of the maximum number value is 1 and the configuration type is a configuration type 1, (ii) a second table 
wherein the DCI field is configured based on the tables differently configured based on the value of the maximum number value and the configuration type.

21. (Currently Amended) A method for transmitting a Reference Signal (RS) performed by a base station in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE), a higher layer signaling including a maximum number value related to a maximum number of symbols to which a Dedicated Demodulation Reference Signal is mapped;
transmitting, to the UE, a Physical Downlink Control Channel (PDCCH) including Downlink Control Information (DCI) in relation to a configuration of the Dedicated Demodulation Reference Signal; and
transmitting, to the UE, the Dedicated Demodulation Reference Signal and a Physical Downlink Shared Channel (PDSCH) based on the PDCCH,
wherein the DCI includes a DCI field for receiving the Dedicated Demodulation Reference Signal,
wherein tables related to receiving the Dedicated Demodulation Reference Signal are configured differently based on the maximum number value and a configuration type of the Dedicated Demodulation Reference Signal related to (i) a time and frequency 
wherein the tables include (i) a first table for a case where a value of the maximum number value is 1 and the configuration type is a configuration type 1, (ii) a second table for a case where the value of the maximum number value is 1 and the configuration type is a configuration type 2, (iii) a third table for a case where the value of the maximum number value is 2 and the configuration type is the configuration type 1, and (iv) a fourth table for a case where the value of the maximum number value is 2 and the configuration type is the configuration type 2, and 
wherein the DCI field is configured based on the tables differently configured based on the value of the maximum number value and the configuration type.

End of amendment. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites the method for receiving reference signal performed by user equipment, comprising the UE receiving higher layer signaling including maximum number of symbols to which DMRS is mapped, PDCCH including DCI in relation to configuration of DMRS, receiving DMRS and PDSCH based on PDCCH; wherein DCI 

Prior art on record ZTE (Discussion on downlink DMRS design) teaches configuration for front loaded DMRS design and signaling (page 10-11) including different values for combination of layers, antenna and number of symbols (table 1). The layers are physical resources, but different than time- frequency or symbol and sub-carrier mapping pattern, thus the reference does not teach the claim limitation of table configuration. 

Upon further search, reference Seo is considered. Seo teaches method for reducing inter-cell interference and fig 20-21 and para 186, 206 are considered for resource elements mapping for DMRS transmission. The reference teaches DMRS pattern based on number of layers or antenna and length of DwPTS, but does not teach the maximum number of symbols for DMRS. 

Further, reference Mondal is considered. Mondal teaches downlink control channel design for beamforming. Fig 6a-7d and para 79, 87-88 teach the mapping of DMRS and control data to multiple antenna ports, but does not teach maximum number of DMRS symbols in the configuration. 

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/17/2021